Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 19 and 21) in the reply filed on 6/10/2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Drawings
The Drawings filed 3/13/2020 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “aprotic covalently functionalized boron nitride nanoparticles lacking particle-wide contiguous networks of hydrogen bridges”,  “aprotic negative electrode” and “aprotic conductor”.  These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “aprotic” is used in the specification to describe organic solvents and/or electrolytic fluids.  Neither “aprotic covalently functionalized boron nitride nanoparticles lacking particle-wide contiguous networks of hydrogen bridges”,  “aprotic negative electrode” nor “aprotic conductor” were described or defined in the specification.
Claim 1 also recites the limitation “the charge storage capacity of the positive electrode originating from functionalized boron nitride nanoparticles in a body of the porous, electrically and ionically conducting matrix, the body disposed beneath the surface of the porous, electrically and ionically conducting matrix”.  The recitation of “the body disposed beneath the surface of the porous, electrically and ionically conducting matrix” described or defined in the specification.
Claims 2, 3, 5, 19 and 21 are rejected as being dependent on a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,693,137. Although the claims at issue are not identical, they are not patentably distinct from each other because contains substantially similar subject matter. Specifically, US 10,693,137 claims an electrochemical energy storage device comprising: a positive electrode including having a first electrode potential, the positive electrode comprising a positive electrode current collector, a porous, electrically and ionically conducting matrix in contact with the positive electrode current collector, and aprotic covalently functionalized boron nitride nanoparticles lacking particle-wide contiguous networks of hydrogen bridges (boron nitride nanoparticles being functionalized with groups that are not OH or NH) embedded in the porous, electrically and ionically conducting matrix, both electrons and tons are conducted to the functionalized boron nitride nanoparticles; an aprotic negative electrode including a second electrode potential that is more negative than the first electrode potential of the positive electrode; at least one aprotic conductor ionically connecting the positive electrode to the aprotic negative electrode, the conductor transporting positive ions released by the aprotic negative electrode daring a discharge cycle of the electrochemical energy storage device and absorbed by the aprotic negative electrode during a charge cycle; discharging of the electrochemical energy storage device producing a reduced form of the functionalized boron nitride nanoparticles, and charging of the electrochemical energy storage device produces an oxidized form of the corresponding functionalized boron nitride nanoparticles; electrons and ions are simultaneously absorbed by and stored in the functionalized boron nitride nanoparticles during the discharge cycle, and released during the charge cycle.  See claims 1-12.  Regarding the limitation “electrons and ions are simultaneously absorbed by and stored in the functionalized boron nitride nanoparticles during the discharge cycle, and released during the charge cycle”, Applicant sets forth the manner in which the claimed device operates. It has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, it would be obvious to one of an ordinary skill in the art to recognize that the US 10,693,137 discloses an electrochemical energy storage device which is fully capable to perform the claimed action, because the US 10,693,137 discloses a device that is substantially similar subject matter as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
7/20/2022